Citation Nr: 1123753	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  03-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1, 1977 to December 6, 1977.    

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2004 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disability based on the merits.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated May 5, 2006, the Court vacated the Board's February 2004 decision and remanded this claim to the Board for readjudication in compliance with directives specified.  Specifically, the Court indicated that the Board must provide adequate reasons and bases for its determination of denial of service connection for a lumbar spine disorder and specify whether the denial of service connection is based on a finding that there is no current disability or based on a finding that there is no nexus between any current disability and the Veteran's military service.  The Court also stated that a finding that the Veteran suffers from a current disability would raise the issue of the applicability of the presumptions of soundness and aggravation.  

In view of the Court's instructions, in February 2007, the Board remanded the appeal to the RO for a VA examination, and for additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In a decision dated in October 2008, the Board again denied the Veteran's claim for service connection for a lumbar spine disability on the merits.  The Veteran also appealed this decision to the Court.  In a December 2010 Memorandum Decision, the Court set aside the Board's October 2008 decision and remanded this matter, which is now before the Board for further appellate consideration pursuant to the Court's decision.

In March 2011, the Veteran was mailed a 90-Day Letter Response Form for completion.  In May 2011, the Veteran returned the 90-Day Letter Response Form and indicated that he did not have anything else to submit.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2010 Memorandum Decision by the Court, this case must be remanded.  

In this regard, the December 2010 Memorandum Decision indicated that a remand for a clarification of the May 2008 VA examiner's medical opinion is necessary on several grounds.  Initially, the Court emphasized that controlling law dictates that a congenital defect is distinguished from a congenital disease in that "the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  As it relates to the matter at hand, if a condition is a congenital defect, it is neither a disease nor an injury, and the presumption of soundness is inapplicable.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396.  In this case, the Veteran was diagnosed during a November 1977 medical board examination with "scoliosis, congenital" that existed prior to service.

In its December 2010 decision, the Court initially indicated that, in its October 2008 decision, the Board failed to cite any medical evidence in support of its finding that the Veteran's scoliosis is a congenital defect and not a congenital disease.  Therefore, it remanded the Board's decision for a more adequate explanation of its remarks.

The Court further found that, contrary to the Board's findings in its October 2008 decision, there is no clear and unmistakable evidence that the Veteran entered active duty in November 1977 with pre-existing levoscoliosis.  In this regard, the aforementioned May 2008 VA examiner opined that "it is less likely as not that [the Veteran's] current lumbar spine condition was the result of his short period of military service.  After all, he was found to have a pre-existing scoliosis...when he was first checked for his back pain on November 14, 1977."  In coming to this conclusion, the May 2008 VA examiner relied on a November 1977 medical board examination report that indicated congenital scoliosis that existed prior to service.  The Court found the May 2008 VA examiner's reliance on this medical board examination report to be insufficient, as he merely reiterated the in-service records without providing any medical analysis and failed to provide any medical explanation for his conclusion.  Thus, the Court found that a remand is necessary for a clarification with regard to whether there is clear and unmistakable evidence that the Veteran's scoliosis pre-existed his military service.

With regard to whether the Veteran's scoliosis was aggravated by his military service, the Court also found the May 2008 VA examiner's opinion and rationale to be lacking.  In this vein, the Court found that the May 2008 VA examiner failed to discuss the natural progression of scoliosis, congenital or otherwise.  He also failed to provide a baseline for evaluating whether the Veteran's increasing pain was within the natural progression of his congenital scoliosis.  The Court further indicated that the VA examiner failed to provide other medical support for his conclusions.  He additionally failed to address the issue of whether any spondylosis or spondolisthesis found was caused by an aggravated scoliosis condition.  

For the above reasons, a remand is necessary for a VA examination of the Veteran's lumbar spine and for a medical opinion that responds to the directives enumerated in the Court's December 2010 decision.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination, by an appropriate specialist, to determine the nature, severity, and etiology of any current lumbar spine disorder, including levoscoliosis, congenital or otherwise; spondylosis; and/or spondylolisthesis.  The claims file must be made available for review of his pertinent medical and other history, particularly the service treatment records and records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have any lumbar spine disorder, including levoscoliosis, spondylosis, and/or spondylolisthesis?

(b)  If the Veteran is found to have scoliosis, including levoscoliosis, did the Veteran's scoliosis pre-exist his military service?

(c)  If the Veteran is found to have any scoliosis, including levoscoliosis, is the scoliosis congenital?  If so, is the scoliosis considered to be a "defect" or "disease" for VA purposes?  In this regard, the examiner is to note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating. 

(c)  If the Veteran's scoliosis is considered to be a disease that pre-existed service, is any current scoliosis the result of a permanent increase in severity of his pre-existing congenital scoliosis during his military service? 

(d)  If there was a measurable increase in severity for his 
congenital scoliosis during his period of service, is the permanent increase in severity due to the natural progression of the disability?

(e)  Alternatively, if the Veteran's scoliosis is considered to be a congenital defect, and he also is found to have other spine disorders, including spondylosis and/or spondylolisthesis, is any diagnosed lumbar spine disorder the result of a superimposed disease or injury that occurred during military service?

(c)  Or, is it at least as likely as not that any lumbar spine disorder is the direct result of the Veteran's military service? 

In responding to the queries posed above, the examiner should consider the Veteran's service treatment records that note a complaint of back pain for one year prior to service, the in-service medical board examination report indicating congenital scoliosis that existed prior to service, a May 2008 VA examination report, and the Veteran's assertions that he experienced no back pain prior to entering military service.  The examiner must provide a complete rationale for all opinions given.  The examiner should discuss the rationale of the opinions based on the findings on examination and information obtained from review of the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  
 
2.  Readjudicate the claim of entitlement to service connection for a lumbar spine disability in light of the VA examination provided and any additional medical evidence received since the supplemental statement of the case (SSOC) in July 2008.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


